Citation Nr: 1732193	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left foot.

4.  Entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right foot.

5.  Entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right hand.

6.  Entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left hand.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.

8.  Entitlement to an initial evaluation greater than 50 percent disabling, prior to March 17, 2016, for anxiety disorder with alcohol abuse.


REPRESENTATION

The Veteran represented by:	George Sink, Attorney at Law.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, June 2009, April 2011, and October 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

This matter was before the Board in September 2014, at which time the Board remanded for further development.  The issues of an effective date prior to March 4, 2008, for a compensable rating for the service-connected residuals of frostbite of the right and left hands were denied by the Board, and therefore, will not be addressed herein.

The Board takes up the issue of entitlement to an initial evaluation greater than 50 percent disabling, prior to March 17, 2016, for anxiety disorder with alcohol abuse.  This issue was not before the Board in September 2014, but has since been certified to the Board.  In addition, in a December 2016 rating decision, the RO increased the Veteran's disability rating for his service-connected anxiety disorder with alcohol abuse to 100 percent, effective March 17, 2016.  Therefore, the Board will only address the appellate period prior to March 17, 2016.  In addition, the RO also increased the Veteran's disability rating for the period prior to March 17, 2016 to 50 percent, effective October 21, 2009.  These changes are reflected in the wording of the issues on the title page.

In addition, in the December 2016 rating decision, the RO increased the Veteran's disability rating for peripheral neuropathy for the right and left extremities to 20 percent, effective March 4, 2008, respectively.  This new rating is reflected in the wording of the issues on the title page.

The Veteran has requested that his case be advanced on the docket due to financial hardship and homelessness.  See Correspondence, November 8, 2016.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

The issues of (1) entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the right upper extremity; (2) entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the left upper extremity; (3) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left foot; (4) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right foot; (5) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right hand; (6) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left hand; and (7) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

Throughout the appeal period, the service-connected anxiety disorder with alcohol abuse is shown to be productive of symptomatology which includes restlessness, agitation, irritability, problems with concentration, impaired judgement, feelings of worthlessness, problems sleeping, and dysphoria; but without any suicidal or homicidal ideations or impairment of process, speech or memory, he has been consistently shown to have good insight, and being alert and oriented at all times.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided VCAA notice by letter sent in August 2010 and January 2010.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA and private treatment records have been associated with the record.  In addition, the Veteran was afforded several VA examinations in regards to his claims.  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Acquired psychiatric disorders, to include anxiety disorder NOS (Diagnostic Code 9413), are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal for an increased initial evaluation for his service-connected anxiety disorder was certified to the Board in May 2017, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent for his service-connected anxiety disorder with alcohol abuse for the period prior to March 17, 2016.

A VA treatment records from May 2009 show that the Veteran was screened for PTSD and the test was negative.  The Veteran was also screened for depression and reported little interest or pleasure or in doing things, but did not report feeling down, depressed, or hopeless.  His depression screen was negative.  These records also indicate that the Veteran denied depression, memory disturbance, and psychiatric illness or treatment.  He also denied suicidal or homicidal ideations.  He was described as alert, pleasant, cooperative, oriented, and his speech was clear.

A private treatment record from August 2009 reports that the Veteran's behavior was inappropriate and that he appeared anxious.  He reported having a significant other.  He appeared anxious with his caregivers and others who were present.  It was also recorded that he was alert, oriented to person, place, and time.

A September 2009 VA treatment record reports that the Veteran denied depression, memory disturbance, and psychiatric illness or treatment.  He also denied suicidal and homicidal ideations.  It was reported that he was alert, pleasant, cooperative, oriented, and his speech was clear.

A VA treatment record from February 2010, shows that the Veteran complained of not resting well and that he has anxiety.  It was reported that he was alert, cooperative, oriented, and his speech was clear.

An April 2010 VA treatment record states that the Veteran's anxiety manifests with constant worry and anxiousness about his uncontrolled hypertension and day-to-day pain from neuropathy.  The Veteran reported that his medical conditions contribute to him wanting to do cocaine to block out feelings and he feels pressure and is ridiculed by friends and family for no longer holding a steady job and doing cocaine.  The Veteran denied wanting to hurt himself or others.

The Veteran was afforded a VA examination in October 2010.  In regard to his emotional difficulties, the Veteran stated that he has stress and anxiety and that he wakes up in the middle of the night and feels like he is back on duty in the service because he is so cold.  He also stated that he gets easily frustrated and feels worthless because he cannot contribute to his family financially.  He stated that over the years he has survived by committing minor crimes, including writing bad checks, stealing checks, and stealing food and pampers.  He stated he has been arrested 7-8 times and out of the past 25 years he was in jail 12-15 years.  He reported that he has done this because he wants to be able to eat and have a warm place to stay.  He denied any history of psychiatric treatment.  The Veteran reported living with his fiancé.

At the time of the examination the Veteran was reported to be alert and oriented to personal information and place; his temporal orientation was normal.  He provided an accurate history; his insight was adequate; affect was blunted; response latencies were normal; he demonstrated adequate attention; he was not distractible; his spontaneous speech was fluent grammatical and free of paraphasias; immediate recent and remote memory were all within normal limits; during the interview he was noted to be logical and goal directed; he reported dysphoria as well as decreased self-esteem; he did not report other symptoms of depression; he denied suicidal and homicidal ideation or plan; there was no evidence of disorder in thought process or content; he made good eye contact; there was no noted pressured speech grandiosity, irritability, or restlessness.

The examiner diagnosed anxiety disorder, not otherwise specified, and a GAF score of 60.  The examiner elaborated that the Veteran presented mild anxiety symptoms; his current psychiatric presentation is resulting in a mild degree of impairment in social functioning and mild degree impairment in occupational functioning; his overall level of disability is mild; despite his history of alcohol abuse he is caring for himself and as such is capable of handling his own funds.

The Veteran was afforded another VA examination in June 2012.  The Veteran reported that he has limited social support and was unemployed.  His anxiety symptoms were reported as worry, feelings of restlessness and agitation, muscle tension, and problems with sleep, irritability, and concentration; he also has a history of heavy drinking, but 8 months ago he decreased his use of alcohol and has decreased it further since having a stroke in February 2012.

The examiner reported that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation.

The Veteran reported that he lives with his girlfriend of five years and her daughter and his relationship with them is fair and suggested that he is irritable and withdrawing with them; he reported having three close friends that he sees two-times a month and denied causal friends; he reported that he watches sports on television, reads, sits around the house, writes in a journal, does some yard work, attends church one-time a week, and eats out with his girlfriend one-time a month.  He also reported irritability on the job when he worked and had problems relating to others; he reported missing time from work due to anxiety and problems with concentration at work that slowed him down and caused mistakes.

The examiner noted the following symptoms: anxiety; chronic sleep impairment; impaired judgment; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A VA treatment record from September 2013 indicates that the Veteran was provided a mental health consultation.  The Veteran reported that he felt hopeless "at times" and pressure that he cannot accomplish what he would like in life due to his frostbite injuries.  He lives with friends and denied current substance abuse.  Veteran reported few good friends; he has 2 adult children, ages 19 and 21, who live in Gaffney, SC; he speaks to his sister, but not to his children since he was released from prison.  He also stated he attends church, where he is helped and encouraged by the pastor and church members.  He reported feeling well loved at the church and that he can depend on these persons.  The examiner noted symptoms of anxiety, depression, insomnia, psychosis from substance abuse, difficulty coping with illness; good eye contact; normal kinetics; normal verbalization; appropriate and anxious mood/affect; normal alertness; orientation to time, place, person, and situation; good concentration; good recent and remote memory; no suicidal or homicidal ideation.  The examiner assigned a GAF score of 52.

VA treatment records from November 2013 note that the Veteran sought skills and tools to help with his anxiety.  He reported needing a social support system and stable living environment.  He identified the following problems: feelings of sadness, discontent, and displeasure.  In addition, the Veteran poor focus and concentration, constant worry, and irritability.  He denied suicidal and homicidal ideation.  He rated his mood as 3 out of 10.  The examiner noted no behavior/psychomotor abnormalities; his speech was of normal rate and tone and spontaneous; he was cooperative; his mood was depressed; his affect was normal ranged; he had no hallucinations; his thought process was linear and goal-directed; his thought content was appropriate; he was oriented to person, place, time, and situation; his short and long term memory were both noted to be intact; he had good concentration/attention; good impulse control; good insight; good judgment; and good ability for abstract thinking.  

The examiner diagnosed him with depression, not otherwise specified, with alcohol dependence.  He was assigned a GAF score of 55.

A VA treatment record from May 2014 reflects that the Veteran was evaluated and provided a mental health comprehensive recovery plan.  The Veteran reported that his strengths/abilities include a supportive family and/or friends.  He reported that his anxiety is worse, noting poor focus and concentration, constant worry, and irritability.  He also noted feelings of sadness, discontent, and displeasure.  He denied suicidal and homicidal ideation.  The Veteran stated that his sleep is "off and on," 2-3 hours, and he has recurrent dreams of military service, but avoids talking about his cold-weather exposure trauma.  He reported talking to veteran friends 1-2 times per month.  He also reported that his energy is improved, though he rated his mood as "irritable, sad."  He mains a good appetite.  The treatment record indicates a diagnosis of generalized anxiety disorder and unspecified depressive disorder. 

A VA treatment record from June 2014 notes that the Veteran reported being concerned with his continued anxiety.

VA treatment records from May 2015 mirror reported symptoms and complaints found in the May 2014 treatment record.  In these records, the Veteran reported that his anxiety is worse, and that he experiences constant worry, irritability, and racing thoughts, which are worse in evenings.  He denied suicidal and homicidal ideation.  He reported that his sleep was worse, 2-3 hours, with recurrent dreams to military service.  He reported low energy and an anxious mood, variable appetite, and isolating himself from others.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran did not exhibit symptoms of such severity to meet or approximate the criteria required for a 70 percent disability rating.  Treatment records reflect that the Veteran was consistently alert, cooperative, and had clear speech.  The Veteran also consistently denied suicidal or homicidal ideations.  Examinations and treatment records also show that he was consistently oriented to person, place, time, and situation, and that his short and long term memory were intact.  While the Veteran reported irritability, there was no reported violence.  Periods of incarceration appear to be for crimes such as writing bad checks and stealing.  It also appears that the Veteran has had some success in establishing effective relationships during the appeal period.  He reported living with his girlfriend for a period and that he had a supportive community at his church, which he attended once a week.  Further, he has consistently denied any suicidal or homicidal ideations.  

In addition, the Board notes that the Veteran's GAF score has consistently indicated moderate symptoms.  While not dispositive of the Veteran's condition, when the GAF score is viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's anxiety during the period on appeal, more closely approximates a 50 percent rating.  Consistent with this interpretation is the most June 2012 examiner's conclusions that "the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation."  This degree of social and occupational impairment observed by the examiner is actually more consistent with a 30 percent evaluation.  However, the Board will not disturb the currently assigned disability rating of 50 percent.

In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of the Veteran's symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher, as discussed above.


ORDER

Entitlement to an initial evaluation greater than 50 percent disabling, prior to March 17, 2016, for anxiety disorder with alcohol abuse, is denied.


REMAND

The Board finds that further development is necessary before it can complete adjudication of the issues of (1) entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the right upper extremity; (2) entitlement to a rating in excess of 20 percent of the service-connected peripheral neuropathy of the left upper extremity; (3) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left foot; (4) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right foot; (5) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the right hand; (6) entitlement to a rating in excess of 20 percent of the service-connected frostbite of the left hand; and (7) TDIU 

As mentioned above, this case was previously before in the Board in September 2014.  At that time the Board directed the AOJ to schedule the Veteran for an examination to determine the current severity of the service-connected frostbite residuals and disability of the peripheral nerves.  The examiner was directed to specifically address whether the orthopedic abnormalities of the hands and feet are caused or aggravated (permanently made worse) by the service-connected frostbite residuals.  The examiner was also directed to specify in his/her report that a review of the claim folder, copy of the September 2014 remand, Virtual VA, and VBMS were reviewed.

The Veteran was provided a VA examination in March 2016 for both his service-connected frostbite residuals and disability of the peripheral nerves.  However, neither examination addressed whether the orthopedic abnormalities of the hands and feet are caused or aggravated (permanently made worse) by the service-connected frostbite residuals.  In addition, the examinations do not specify that a review of the claim folder, copy of the September 2014 remand, Virtual VA, and VBMS was conducted.  The Board will remand to ensure compliance with its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

In addition, the Board notes that the examinations contain additional inadequacies.  For example, the examination for frostbite residuals indicates the diagnoses of osteoporosis, subarticular punched out lesions, or osteoarthritis must be confirmed by x-rays.  However, it does not appear that such images were taken.  The Board will remand for a complete examination.  If the examiner determines that such x-rays are unnecessary, then a note must be made in the examination explaining the reason for this determination.

The Board also notes that there is an inconsistency in the record as to which hand is the Veteran's dominant hand.  For example, the March 2016 VA examinations indicate that the Veteran's right hand is his dominant hand.  However, a VA examination from May 2012 indicates that his left hand is his dominant hand.  As knowledge of the dominant hand is essential for rating purposes, the Board will remand to obtain clarification of this important piece of information.

In its remand, the Board also directed the VA examiner to address issues affecting employability.  For example, the examiner was directed to specifically opine as to the impact of the service-connected disabilities on his employability, to include a detailed explanation of the functional impairment caused by the service-connected pathology.  In providing the opinion, the Board directed the examiner to consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any non-service connected.  The requested opinion was also to take into consideration relevant employment and educational history.

While the VA examinations addressed the Veteran's ability to work, they reported only that he has difficulty grasping objects and holding them.  They did not address the degree of interference with the capacity for employment, nor the Veteran's relevant employment and educational history.  The Board finds that further development is necessary, in order to obtain substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Board notes that the issue of TDIU is inextricably intertwined with the issue of an increased rating for the Veteran's service-connected frostbite residuals, and the adjudication of the TDIU claim may depend on the outcome of the claim for a higher rating for the frostbite.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the Board finds it necessary to remand this issue.

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant outstanding VA treatment records since December 2016 with the claim file.

2.  After completing the above development, schedule the Veteran for appropriate VA examination(s) to determine the current severity of the service-connected frostbite residuals and disability of the peripheral nerves.

The examiner is to be provided access to the claim folder, a copy of this remand, and Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  

In accordance with the latest worksheets for rating disabilities of the upper and lower extremities (worksheets that adequately address frostbite residuals and neurological disabilities), the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.

The examiner must specifically address whether the orthopedic abnormalities of the hands and feet are caused or aggravated (permanently made worse) by the service-connected frostbite residuals.

The examiner must also specifically opine as to the impact of the service-connected disabilities on his employability, to include a detailed explanation of the functional impairment caused by the service connected pathology.  

In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected.  The requested opinion must also take into consideration the relevant employment and educational history.

Any examinations conducted must be completed in full.  If an x-ray is called for on a Disability Benefits Questionnaire (DBQ), for example, for diagnoses of osteoporosis, subarticular punched out lesions, or osteoarthritis, but x-rays are not taken, an explanation as to why the x-rays were omitted must be provided in the report.

The examiner should identify the Veteran's dominant hand, and address the discrepancy between the March 2016 VA examination, which indicated that the Veteran's right hand is his dominant hand, and the May 2012 VA examination from May 2012, which indicated that his left hand is his dominant hand.

A complete rationale for any opinions expressed must be provided.

4.  After completing the requested development, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


